Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/706,312 has a total of 20 claims pending in the application; there are 2 independent claims and 18 dependent claims, all of which are ready for examination by the examiner.
INFORMATION CONCERNING DRAWINGS 
The applicant’s drawings submitted are acceptable for examination purposes.
STATUS OF CLAIM FOR PRIORITY IN THE APPLICATION
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 4/18/2019 (KR10-2019-0045679).
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 12/6/2019 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Asnaashari et al. (US 2010/0185830) in view of Lee (US 9,268,554).
As per claim 1. A memory system comprising: a nonvolatile memory device including a plurality of memory 5blocks, each memory block including a plurality of pages; and [Asnaahari teaches “memory device 330 can include a number of physical blocks 340-0… 340-M… can include on or more physical pages” (pars. 0027-0028; fig. 3 and related text)]
a controller suitable for controlling the nonvolatile memory device [memory controller 101 (par. 0016; fig. 1 and related text)]
to store user data received from a host in a first block among the memory blocks, to store metadata in a second block among the memory blocks, and to generate the metadata corresponding to 10storage of the user data, wherein the controller maps a first logical address used in the host to a physical address of the first block, and maps a second logical address…, to a physical address of the second block, [“the memory unit… can include a system data area 461 and a user data area 462…The system data area 461 can include… metadata…” (par. 0031) “if the last logical address associated with the system data area 461 is 0030 and the logical address associated with the beginning of the next block is 0032, then the logical address offset 474 is 0002.” (par. 0038) “the controller can apply the offset to user data logical addresses such that the effective beginning of the user data area 462 is offset to a beginning of one or more of a physical page of memory cells and a physical block of memory cells, e.g., a page and/or block boundary.” (par. 0039) “a number of section of the system data area 461… can be aligned with a physical page and/or physical block boundary…” (par. 0050)]
the first logical address and the second logical address being 15successive [Asnaashari teaches “the end 476 of the system data area 461 and/or the beginning 476 of the user data area 462 can be adjacent to each other by logical addresses. For example, if the ending logical address of the system data area 461 is 0020 then the starting logical address of the user data area 462 is 0021” (par. 0036)].  
Asnaashari does not expressly disclose a second logical address not used in the host; however, regarding these limitations, Lee teaches [“the memory controller 104 logically groups the physical erasing units 304(0)-304(R) of the rewritable non-volatile memory module 106 into a plurality of areas, such as a data area 402 and a hidden area 404. The physical erasing units in the data area 402 are used for storing data from the host system 1000. Usually, the OS 1103 of the host system 1000 can access the physical erasing units in the data area 402 but cannot access the physical erasing units in the hidden 
Asnaashari and Lee are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Asnaashari to have the second logical addresses or logical area storing metadata/system data not used by the host as taught by Lee since doing so would provide the benefits of protecting metadata from being modified by the host. 
Therefore, it would have been obvious to combine Asnaashari and Lee for the benefit of creating a storage system/method to obtain the invention as specified in claim 1. 
As per claim 2. The memory system according to claim 1, wherein the controller shares a range of the first logical address with the host, selects the first block among the memory blocks in response to the 20first logical address received from the host, and maps the physical address of the selected first block to the first logical address [Asnaashari teaches “the comparator 214 can be used to determine whether a host logical address is within a range of logical addresses corresponding to a user data area, as described in more detail herein. As will be appreciated, a host logical address can be a host logical block address (LBA), which is described in more detail herein. For ease of reference, the term " host LBA" will be used herein and does not exclude the use of other types of host logical addresses with one or more embodiments of the present disclosure.” (par. 0022) “the controller can apply the offset to user data logical addresses such that the effective beginning of the user data area 462 is offset to a beginning of one or more of a physical page of memory cells and a physical block of memory cells, e.g., a page and/or block boundary. Applying the logical address offset 474 to host LBAs can include adding the offset 474 to logical addresses accessed by the host in the user data area 462.” (par. 0039)].  
As per claim 3. The memory system according to claim 2, wherein the controller sets a range of the second logical address, 57which is not overlapped with and is successive to the range of the first logical address, and wherein, when the metadata is generated, the controller selects the second block among the memory blocks in response to the second 5logical address, and maps the physical address of the selected second block to the second logical address [Asnaashari teaches “the end 476 of the system data area 461 and/or the beginning 476 of the user data area 462 can be adjacent to each other by logical addresses. For example, if the ending logical address of the system data area 461 is 0020 then the starting logical address of the user data area 462 is 0021” (par. 0036; see par. 0038)].  

20As per claim 11. A method for operating a memory system including a nonvolatile memory device including a plurality of memory blocks each memory block including a plurality of pages, the method comprising: storing user data received from the host in a first block among 60the memory blocks, a physical address of the first block mapped to a first logical address used in a host; generating metadata corresponding to storage of the user data; and 5storing the metadata in a second block among the memory blocks, a physical address of the second block mapped to a second logical address not used in the host, wherein the first logical address and the second logical address are successive [The rationale in the rejection of claim 1 is herein incorporated].  
As per claim 12. The method according to claim 11, wherein the storing of the user data comprises: sharing a range of the first logical address with the host; and selecting the first block among the memory blocks in response 15to the first logical address received from the host, and mapping the physical address of the selected first block to the first logical address [The rationale in the rejection of claim 2 is herein incorporated].  
As per claim 13. The method according to claim 12, wherein the storing of the metadata comprises:  20setting a range of the second logical address which is not overlapped with and is successive to the range of the first logical address; and when the metadata is generated, selecting the second block among the memory blocks in response to the second logical address, 61and mapping the physical address of the selected second block to the second logical address [The rationale in the rejection of claim 3 is herein incorporated].  

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Asnaashari et al. (US 2010/0185830) in view of Lee (US 9,268,554) as applied in the rejection of claim 3 above, and further in view of Li et al. (US 2019/0079859).
As per claim 4. The memory system according to claim 3, wherein the controller moves valid data of a first source block corresponding to 10the first logical address, to a first target block corresponding to the first logical address, and moves valid data of a second source block corresponding to the second logical address, to a second target block corresponding to the second logical address [Asnaashari teaches “If there is not enough free space in one location, the data in the memory array is rearranged by erasing, moving, and rewriting the data that is already present in the memory array to a new location leaving free space for the new data that is to be written in the memory array.” (par. 0052)], but does not expressly disclose moving data of a first source block corresponding to a first logical address to a first target block corresponding to the first logical address, and moves valid data of a second source block corresponding to the second logical address, to a second target block corresponding to the second logical address; however, regarding these limitations, Li teaches [“select a first physical band assigned to a first logical band from the logical bands in the first memory region based on erase counts of the logical bands in the first memory region; perform garbage collection on the first physical band to move used blocks in the first physical band to a second physical band; assign, in a mapping of logical bands to physical bands, the first logical band to the second physical band; and assign, in the mapping of logical bands to physical bands, the first physical band to a logical band in the second memory region.” (par. 0071; par. 0056) “device/host managed region selected for wear leveling based on erase counts 406 of all physical bands 404 in the device/host managed region. For instance, if wear levelling is being performed in the device managed region, then the physical band 404 having a highest erase count 406 may be selected, whereas in the host managed region, a physical band 404 having a lowest erase count 406 may be selected to move to the other region.” (par. 0057; fig. 10 and related text)]. 
Asnaashari, Lee and Li are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Asnaashari and Lee to have the controller move valid data of a first source block corresponding to 10the first logical address, to a first target block corresponding to the first logical address, and moves valid data of a second source block corresponding to the second logical address, to a second target block corresponding to the second logical address  as taught by Li since doing so would provide the benefits of evening device wear while providing improved techniques for managing file system data and metadata (par. 0017). 
Therefore, it would have been obvious to combine Asnaashari and Lee with Li for the benefit of creating a storage system/method to obtain the invention as specified in claim 4.
As per claim 14. The method according to claim 13, further comprising:  5selecting a source block and a target block among the memory blocks to perform a merge operation of moving valid data of the source block to the target block, wherein the selecting of the source block and the target block comprises:  10when a first source block corresponding to the first logical address is selected, selecting a first target block corresponding to the first logical address, and moving valid data of the first source block, to the first target block; and when a second source block corresponding to the second logical 15address is selected, selecting a second target block corresponding to the second logical address, and moving valid data of the second source block, to the second target block [The rationale in the rejection of claim 4 is herein incorporated].  
RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).	Gorobets et al. (US 2008/0235489) teaches “If a logical address of the write command is different from the logical addresses of the preexisting data, data are written to the sequential update block. However, if the logical address of the write command matches one of the logical addresses of the preexisting data, then the sequential update block is converted to a chaotic update block.” (Abstract). 
Liang et al. (US 2019/0107964) “receiving a host command and a logical address from a host device; performing a checking operation to obtain a checking result, for determining whether to load a logical-to-physical (L2P) table from the NV memory to a random access memory (RAM) of the memory device; reading the target data and associated metadata from the NV memory, wherein a latest version of the L2P table is available in the RAM when reading the target data from the NV memory is performed; and checking whether a recorded logical address within the metadata and the logical address received from the host device are equivalent to each other, to control whether to send the target data to the host device.” (Abstract).
Zhou et al. (US 2018/0267901) teaches storing user data and OS data.
Seo et al. (US 2013/0073816) teaches “The memory translation layer 130 may determine whether the requested data is user data or metadata. The memory translation layer 130 determines whether the requested data is user data or metadata according to a logical address being received from the file system 120.” (par. 0028).
Lai et al. (US 9,158,476) teaches “the memory controller 104 logically groups the physical blocks 304(0)-304(R) of the rewritable non-volatile memory module 106 into a data area 402, a spare area 404, a replacement area 406, and a hidden area 408, wherein the physical blocks grouped into the data area 402 and the spare area 404 alternately store the data written by the host system 1000, the physical blocks in the replacement area 406 are used for replacing damaged physical blocks in the data area and the spare area, and the hidden area 408 is used for storing system data used by the memory controller 104.” (par. 0025).
Sokolov et al. (US 2017/0220264 A1) teaches “a zone-forward storage medium management method includes receiving commands to write data sets to target LBAs included in a consecutive 
CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-4 and 11-14 have received a first action on the merits and are subject of a first action non-final.
a(2) ALLOWABLE SUBJECT MATTER
Per the instant office action, claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-10 and 16-20 are objected to by virtue of their dependence on objected claims 5 and 15 respectively.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



April 7, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135